DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 1/7/2022 is acknowledged.
In response to species election, applicant’s traversal for species election of the peptide HIGKYGLRWRPKGSV (SEQ ID NO: 12) is persuasive; thus, the prior species election requirement is withdrawn.

Claim Status
Claims 1-18 are pending. 
Claims 9-18 are withdrawn as being directed to a non-elected invention, the election having been made on 1/7/2022.
Claims 1-8 have been examined.

Priority
This application is a 371 of PCT/US17/56399 filed on 10/12/2017.
PCT/US17/56399 has PRO 62/408,222 filed on 10/14/2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural fibronectin polypeptide (P02751 disclosed by Clark’s Fig 4 in US 2010/0292161 A1) without significantly more. The claims recite the polypeptide optionally comprising a linear or branched multimer of Formula I with an optional linker. This judicial exception is not integrated into a practical application because the “optional” limitations do not further narrow the claim scope under broadest reasonable claim interpret does not read. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are optional not required under broadest reasonable claim interpret.
The patent subject matter eligibility is further analyzed as follows.
Step 1. Claim 1 is directed to a composition of matter.
Step 2A-Prone One.
The claimed peptide encompasses a natural phenomenon (naturally-occurring fibronectin protein) without markedly different characteristics analyzed as follows.
(a) A naturally-occurring counterpart of a natural fibronectin polypeptide (P02751 disclosed by 

    PNG
    media_image1.png
    656
    627
    media_image1.png
    Greyscale
(b) A polypeptide comprising the peptide formula of SEQ ID NO: 1 is used for characteristics analysis.
(c) The broadest reasonable interpretation of claim 1 is a polypeptide comprising the peptide formula of SEQ ID No: 1 and encompassing a naturally-occurring fibronectin protein comprising the underlined peptide formula of SEQ ID No: 1 shown as follows. Therefore, a polypeptide comprising a species of the peptide formula SEQ ID No: 1 is a product of nature exception. 
Step 2A-Prone Two.
Claim 1 recited high level of generality for a polypeptide comprising the peptide of SEQ ID NO: 1. The additional elements are optional without reciting any additional element to integrate the exception into a practical application. Thus, claim 1 is directed to the judicial exception.

Claim 1 does not provide any inventive concept by reciting additional element or a combination of additional elements that amount to significantly more than the judicial exception in the claim because the additional elements are optional not required. Thus, claim 1 is not eligible patent subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Clark (US 2010/0292161 A1, cited in IDS dated 5/29/2020).
Claim 1 is drawn to a polypeptide comprising SEQ ID NO: 1 as follows.

    PNG
    media_image2.png
    409
    973
    media_image2.png
    Greyscale

wherein no two consecutive amino acids in the first 13 amino acids of the polypeptide differ 
Clark shows a peptide SEQ ID NO: 33 in Table 2 comprising an underlined peptide reading on the instant SEQ ID NO: 1 as follows, reading on the instant claim 1.

    PNG
    media_image3.png
    167
    660
    media_image3.png
    Greyscale

With respect to claim 2, Clark teaches the peptide can be linear or cyclic (p6, line 30-32).
With respect to claim 3, Clark’s SEQ ID NO: 33 comprises the instant SEQ ID No: 10 shown as follows.

    PNG
    media_image4.png
    96
    538
    media_image4.png
    Greyscale

With respect to claims 5 and 7, Clark teaches a peptide comprising the instant SEQ ID No: 10 is used in a pharmaceutical composition comprising a suitable carrier such as physiological saline for intravenous administration [0122].
With respect to claim 6, Clark teaches the peptide can be linear or cyclic (p6, line 30-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2010/0292161 A1) as applied to claims 1, 3, 5, 7 and further in view of Clark et al. (WO 2007/044396 A2, referred to Clark-WO, cited in IDS dated 5/29/2020).
Claim 4 is drawn to a polypeptide comprising the peptide HIGKYGLRWRPKGSV (NP8) (SEO ID NO:12) and or cyclized forms thereof.
Clark teaches a bioactive fibronectin fragment variant can include one or more conservative or non-conservative substitutions in a composition [0073, 0122].
Clark does not explicitly teach a peptide comprising the instant SEQ ID NO: 12.
Similarly, Clark-WO teaches fragments of fibronectin and variants thereof that bind 13 can be any one or two amino acids such as Asn-Ser, which is 100% homology to Clark’s SEQ ID NO: 33. Since X13 can be any two amino acids of (any Xaa)-Ser (p4, line 27) in a functional fragment of fibronectin of OPSHISKYILRWRPKX13VGRWKEAT, one of ordinary skill in the art before the effective 
    PNG
    media_image5.png
    76
    644
    media_image5.png
    Greyscale
filing date of this invention would have it obvious to substitute NS of X13 to (any Xaa)-Ser in light of Clark-WO to optimize the binding affinity of the fibronectin variants (p18, line 20-30). Because the bioactivity of a functional fragment of fibronectin is a result-effective variable, one of ordinary skill in the art before the effective filing date of this invention would generate a peptide of QPSHISKYILRWRPKGSVGRWKEAT as a species of the peptide formula of QPSHISKYILRWRPKX13VGRWKEAT taught by Clark-WO, reading on claims 4 and 8. MPEP 2144.05 (II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In the present case, the substitution of a non-conservative amino acid of NS at X13 with another amino acid GS in the peptide formula (I) according to the teaching of Clark-WO (p18, line 28-30) is obvious.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute one or more amino acid in Clark’s functional fragment of NS)VGRWKEAT, with Clark-WO’s bioactive fibronectin peptide formula (I) because (i) Clark teaches a bioactive fibronectin fragment variant can include one or more conservative or non-conservative substitutions [0073] and (ii) Clark-WO teaches the amino acid position of X13 (e.g., NS) can be any two amino acids of (any Xaa)-Ser (p4, line 27) to optimize the binding affinity of a functional fibronectin fragment peptide (p18, line 20-30). The combination would have reasonable expectation of success because both references teach functional fragments of fibronectin. See MPEP 2144.05 (II)(A) described above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
15-February-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658